


110 HR 3199 IH: 9/11 Can You Hear Me Now

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3199
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Shays, and Mr. Weiner)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Homeland Security to procure
		  the development and provision of improved and up-to-date communications
		  equipment for the New York City Fire Department, including
		  radios.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 Can You Hear Me Now
			 Act.
		2.FindingsThe Congress finds the following:
			(1)After two
			 terrorist attacks it is time to fix the communications system for the New York
			 City Fire Department.
			(2)During its
			 response to the 1993 bombing of the World Trade Center in New York City, the
			 New York City Fire Department's radios did not work in the twin towers of the
			 World Trade Center. The resulting lack of communication complicated operations
			 but did not result in the death of any firefighter.
			(3)Eight years later,
			 on September 11, 2001, the World Trade Center was attacked again and the fire
			 department’s radio system failed again.
			(4)Soon before the
			 collapse of Tower One of the World Trade Center, fire department officials
			 tried in vain to radio firefighters to evacuate the building.
			(5)The firefighters'
			 radio system failed the firefighters in Tower One and as a result many were not
			 able to receive this warning. The failure of the radio system was largely
			 responsible for the death of many of the 343 firefighters who died in the
			 collapse of the World Trade Center twin towers.
			(6)Since September
			 11, 2001, the fire department has taken steps to improve the communications
			 system that failed them. However, many tall buildings in New York City have not
			 installed repeaters that are needed to boost signals, and the signals are often
			 lost in high-rise buildings and underground.
			(7)In August 2003,
			 New York City experienced a blackout. During the blackout the fire department’s
			 radio system was again found not to work reliably during emergency situations
			 or in high buildings.
			(8)The dispatch
			 system currently used by the New York City Fire Department was acquired in the
			 early 1970s and hampers the ability of the department to fully communicate with
			 its firefighters and provide appropriate detailed information about the
			 buildings and locations to which they respond.
			(9)Since the terrorist
			 attacks of September 11, 2001, executive branch officials have repeatedly
			 warned that future terror attacks are not a matter of if, but when. The
			 Secretary of Homeland Security has identified New York City as one of the main
			 terrorist targets.
			(10)With New York
			 City remaining a top terrorist target, such communications system should be a
			 national priority.
			(11)A new
			 state-of-the-art communications system and upgrades to the critical information
			 dispatch system for the New York City Fire Department should be—
				(A)seamless from the
			 receipt of a 911 call to the dispatch of the firefighter; and
				(B)interoperable with
			 other public safety offices within the City of New York.
				3.Requirement to
			 procure communications system for New York City Fire Department
			(a)In
			 generalThe Secretary of Homeland Security shall, by not later
			 than 1 year after the date of the enactment of this Act, procure development
			 and provision of a communications system for the New York City Fire Department,
			 including appropriate radios for the entire department and upgrades to the
			 critical information dispatch system of the department.
			(b)Requirements
				(1)RadiosRadios
			 procured pursuant to this section must be capable of operating in all
			 locations, and under all conditions, in which firefighters can reasonably be
			 expected to work in responding to an emergency in New York City.
				(2)Supplemental
			 communication deviceAny communications system procured pursuant
			 to this section must include provision to each firefighter of a supplemental
			 radio communication device that—
					(A)allows the
			 firefighter to transmit audio and radio emergency notification warning signals
			 to other firefighters whenever the firefighter is in distress and in immediate
			 need of assistance; and
					(B)has the capability
			 to operate automatically in a passive mode by transmitting audio and radio
			 messages that will relay the firefighter's identification and location if the
			 firefighter—
						(i)becomes
			 incapacitated and motionless; and
						(ii)is
			 unable to physically transmit a call for help.
						(3)Dispatch
			 systemUpgrades to the critical information dispatch system
			 procured pursuant to this section must—
					(A)allow the fire
			 department to communicate with firefighters in all locations, and under all
			 conditions, in which firefighters can reasonably be expected to work in
			 responding to an emergency in New York City, including all high-rise buildings
			 and subways;
					(B)provide useful,
			 detailed data concerning all likely terrorist target locations in the City of
			 New York; and
					(C)be capable of
			 providing to responding firefighters, instantaneously, details about particular
			 buildings and other locations to assist them in making decisions about how to
			 mitigate a terrorist attack and save lives and property.
					(c)TestingRadios,
			 any dispatch system upgrades, and supplemental communication devices procured
			 pursuant to this section must have been tested to ensure they will operate in
			 all locations and under all conditions in which firefighters can reasonably be
			 expected to work in responding to an emergency in New York City.
			(d)CoordinationIn
			 carrying out this section the Secretary shall coordinate with the City of New
			 York to ensure that the communications system procured under this section
			 is—
				(1)compatible with
			 the plans of the City of New York to upgrade its 911 system; and
				(2)interoperable with other public safety communications systems.
				(e)Progress
			 reportThe Secretary shall submit to the Congress a report on
			 progress made in carrying out this section, on—
				(1)February 26, 2008;
			 and
				(2)September 11,
			 2008.
				
